41 So. 3d 431 (2010)
Walter Dewitt BLACK, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-5924.
District Court of Appeal of Florida, Second District.
August 11, 2010.
James Marion Moorman, Public Defender, and Joseph N. D'Achille Jr., Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Sara Macks, Assistant Attorney General, Tampa, for Appellee.
*432 VILLANTI, Judge.
Walter Dewitt Black appeals his convictions and sentences on one count of armed burglary (count 1), two counts of robbery (counts 2 and 3), and two counts of aggravated battery (counts 5 and 6). We affirm without discussion Black's convictions and sentences. However, we remand for correction of an error in the judgment and sentence which incorrectly reflect a judgment and sentence on count four of the information.
Black was charged with seven counts: armed burglary (count 1), two counts of robbery (counts 2 and 3), three counts of aggravated battery (counts 4, 5, and 6), and one count of cruelty to animals (count 7). He was acquitted on counts four and seven. The trial court incorrectly entered a judgment and sentence reflecting a conviction on count four. Black raised this error in a motion to correct sentencing error. The trial court entered an order vacating the conviction and sentence on count four and directing entry of a corrected judgment and sentence. Nevertheless, the amended judgment and sentence entered by the clerk of court did not correct the error relating to count four and continues to reflect a conviction on that count. Accordingly, we remand with directions that the judgment and sentence be corrected by removing any reference to a conviction on count four.
Affirmed; remanded with directions.
SILBERMAN and LaROSE, JJ., Concur.